Citation Nr: 9909720	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the mandible, with temporomandibular joint (TMJ) disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 9, 1966 to August 
22, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the RO, which denied service connection for residuals of a 
fractured mandible, with TMJ disease.  

The Board remanded the appeal in October 1994 and again in 
March 1996 for the completion of additional necessary 
development of the record, to include a VA dental examination 
and opinion statement.  As the requested development has been 
completed, but the denial of the claim continued, the case 
has been returned for appellate consideration.  

As a preliminary matter, the Board notes that during the 
pendency of the March 1996 remand, the RO adjudicated and 
denied the claim of clear and unmistakable error in a 
February 1970 rating decision referred to it in the Board's 
remand in June 1997.  However, as the veteran has not 
appealed that determination, it is not in appellate status.

FINDINGS OF FACT

1. No complaint, treatment, or diagnosis of a fractured 
mandible or TMJ disease, is shown at any time during service, 
including on Medical Evaluation Board examinations in May and 
June 1969 prior to separation from service on August 22, 
1969.  

2.  On August 24, 1969, reportedly while he was on his way 
home from service, the veteran sustained multiple injuries, 
including fractures of the nasal bones, the anterior plate of 
the right frontal sinus, and laceration of the roof of the 
mouth, with perforation of the soft palate, in a motor 
vehicle accident. 

3.  There is no competent medical evidence of nexus between 
any current residuals of a mandibular fracture, or any other 
dental condition, to include bruxism and mild, episodic TMJ 
disease, and injuries sustained in the August 1969 motor 
vehicle accident.  



CONCLUSION OF LAW

The claim for service connection for residuals of a fracture 
of the mandible, with temporomandibular joint disease, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Active duty includes authorized travel to or 
from such duty or service.  38 U.S.C.A. § 101 (21)(E) (1998).  

The initial question, however, that must be answered is 
whether the veteran has presented a well-grounded claim of 
service connection for residuals of a mandible fracture, with 
TMJ disease.  In this regard, the veteran has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id. 

In the instant case, the veteran does not contend, and the 
service medical records do not show, any mandible fracture, 
TMJ disease, or jaw complaint, injury, treatment, or 
diagnosis in service.  Rather, the veteran asserts that he 
sustained a fractured mandible in an August 24, 1969 motor 
vehicle accident which reportedly occurred on his way from 
Norton Air Force Base in San Bernardino, California, to his 
home in Oconomowoc, Wisconsin, immediately after his 
separation from service on August 22, 1969.  

Private treatment records of August and September 1969 show 
that the veteran sustained injuries in a motor vehicle 
accident on August 24, 1969.  The veteran's injuries 
included, in reasonably relevant part: a concussion; a 
comminuted fracture of the nasal bone; a depressed fracture 
of the right frontal bone and anterior plate of frontal 
sinus; multiple lacerations of the right frontal region and 
about the right eye and right side of nose; a contusion and 
hemorrhage subcutaneously about the right eye; a laceration 
of the roof of the mouth, with perforation of the soft 
palate; and, other injuries about the legs and ankles, not 
pertinent to the appeal.  The September 1969 hospital 
discharge summary includes the veteran's report that the 
automobile accident occurred while he was enroute home after 
having been discharged from service two days earlier.  

On initial hospital examination, a linear laceration about 1 
and 1/2 inches long was noted in the midline of the mouth, 
with a perforation through the soft palate, approximately 1/4 
inch long; multiple laceration of the forehead on the right 
side and about the right eye, with ecchymosis about the right 
eye; and marked tenderness over the nasal bones.  The veteran 
reported "some difficulty with dental occlusion," and the 
examiner noted that the teeth of the right side did not seem 
to match, as they reported had prior to the injury.  The 
upper right incisor was tender and the patient stated that it 
was loose.  No mandible fracture or other pertinent 
abnormality was noted on initial hospital evaluation.  

Subsequent private treatment records, dated from August 1969 
to December 1969, are similarly silent for pertinent 
complaints, findings, or diagnosis of mandible fracture or 
TMJ disease.  Sinus X-rays of December 1969 note no pertinent 
oral abnormalities.  

On VA orthopedic, surgical, and urologic examinations in 
December 1969, the veteran gave a medical history which 
included that, "[l]ater is was found that [I] had a 
fractured mandible."  No pertinent oral or dental 
examination was performed at that time; thus, no pertinent 
diagnosis was then made.  

In October 1994, the Board remanded the matter on appeal so 
that copies of any VA or private treatment records might be 
requested and obtained, if available.  In response to a 
November 1994 request of the VA Medical Center in Wood, 
Wisconsin, private billing records of J. L. Manley, D.D.S., 
were obtained.  These records, however, merely indicate that 
a dental examination and x-ray study were performed in 
September 1969.  

On VA dental examination in December 1994, the veteran gave a 
history of a mandible fracture diagnosed three weeks after 
the August 24, 1969 accident.  He stated that at this later 
date, an oral surgeon (whom the veteran did not then, and has 
not since, identified) told him that as his mandible fracture 
was healing properly without dental wiring, he needed no 
further treatment.  The VA examiner's pertinent objective 
findings on present examination included the notation that 
the mandibular opening and excursions were within normal 
range, with a slight deviation to the right during the 
closing arc.  There were no TMJ sounds or obvious intraoral 
or facial asymmetry.  Panoramic oral radiography revealed no 
residuals of a mandibular fracture or TMJ abnormality.  The 
diagnosis was, "mild, episodic TMJ dysfunction."  It was 
the examiner's opinion that there was no causal relationship 
between the August 1969 automobile accident and the veteran's 
missing, carious, or misaligned teeth, or his subsequent root 
canal treatment.  

In March 1996, the Board again remanded the matter on appeal 
to obtain copies of the private dental x-rays for 1969.  
Correspondence received at the RO in October 1997 indicates 
that Dr. Manley died in 1972, and that copies of his 
treatment records are no longer available.  

In November 1997, the RO advised the veteran of his need to 
submit copies of any additional private treatment records to 
support his claim on appeal.  On an authorization for release 
of medical records form in which the veteran listed Oral 
Surgery Associates as a source of information, the veteran 
indicated that he had seen a Dr. Ledward in 1969, who he had 
been told was still alive but no longer with Oral Surgery 
Associates; he later identified the doctor as "F. Allen 
Ledward."  In January 1998, the RO requested from Oral 
Surgery Associates any medical records related to claimed 
treatment of the veteran's broken jaw; however, no response 
was received.  The RO advised the veteran of this fact in May 
1998, and again invited him to submit the medical records in 
support of the claim.  However, in correspondence received in 
May 1998, the veteran indicated that in a telephone 
conversation with someone at Oral Surgery Associates, he had 
been told that his records could not be located; he also 
opined that it appeared his records had been disposed of long 
ago, and that he believed that was the "end of the search." 

On VA dental examinations in July and August 1998, a review 
of the veteran's VA claims file was conducted.  The examiner 
who conducted both examinations opined that there was no 
probable relationship between the August 1969 automobile 
accident, at which time the veteran purportedly sustained a 
fracture of the mandible, with subsequent TMJ disease, and 
his current bruxism and TMJ disease, which is only 
occasionally symptomatic.  The examiner explained that a 
bruxism is an oral habit consisting of an involuntary 
rhythmic or spasmodic nonfunctional gnashing, and that this 
habit is usually stress related, as opposed to traumatic in 
origin.  The diagnosis was good healing of mandibular 
fracture, with no residual scars, no decrease in functional 
impairment, and no evidence of malunion of the mandible.

Initially, the Board notes that there is no objective medical 
evidence to establish that the veteran fractured his mandible 
as a result of what the veteran contends was a service-
related automobile accident on August 24, 1969.  As indicated 
above, the contemporaneous medical records refer to fractures 
of the nasal bones, the anterior plate of the right frontal 
sinus, and lacerations of the roof of the mouth, with 
perforation of the soft palate.  Significantly, however, none 
of the medical evidence reflects that any specific diagnosis 
of, or findings pertaining to, a fracture of the mandible was 
then made.  While, as the veteran reported on VA examination 
for other conditions in December 1969, it was later found 
that he had a fractured mandible, the veteran did not then 
undergo a dental examination, and neither he nor the RO has 
been able to procure contemporaneous private medical evidence 
to support his assertions.

Even assuming, arguendo, that the veteran did fracture his 
mandible at some point, the evidence does not clearly reflect 
that the veteran currently has, or has had, any residuals of 
such a condition, or that there is otherwise a nexus between 
any current dental/oral condition and the veteran's August 
1969 accident.  Indeed, on VA dental examination in December 
1994, the examiner specifically noted that X-rays revealed no 
residuals of a mandibular fracture or TMJ abnormality.  He 
also opined that the veteran's mandibular openings and 
excursions were within normal limits (despite the fact that 
there was a slight deviation to the right on closing arc), 
and indicated his belief that there was no causal 
relationship between the veteran's  missing, carious, or 
misaligned teeth, or his subsequent root canal treatment, and 
the 1969 accident.  Furthermore, the July/August 1998 VA 
examiner ruled out a relationship between then-diagnosed 
bruxism and TMJ disease and the August 1969 accident, and 
diagnosed good healing of the mandibular fracture with no 
residual scars, no decrease in functional impairment, and no 
malunion of the mandible.

In the absence of competent medical evidence of nexus between 
any current oral/dental disability, to include TMJ disease, 
and an alleged mandible fracture resulting from the August 
1969 accident, the claim is not plausible.  Further, under 
these circumstances, the Board does not reach, and need not 
address, the question of whether the accident of August 24, 
1969 occurred during active duty, within the meaning of 
38 U.S.C.A. § 101 (21)(E) (1998).

In reaching the above determination, the Board has carefully 
considered the veteran's assertions in this appeal.  The 
Board does not doubt the sincerity of the veteran's belief 
that he currently has residuals of a mandible fracture, 
reportedly incurred in an August 1969 automobile accident, to 
include TMJ disease.  However, as a layperson without the 
appropriate medical expertise or training, he is not 
competent to render a medical opinion on the origins of any 
current medical (to include dental) condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As noted 
above, where, as here, the determinative issue involves a 
medical matter, competent medical evidence to the effect that 
the claim is plausible is required; lay evidence, alone, will 
not suffice.  Epps, 126 F.3d at 1468; see Grottveit v. Brown, 
5 Vet. App. at 91, 93 (1993).  Furthermore, while the veteran 
has reported what a private oral surgeon told him about the 
fracture at the time it was discovered, this assertion, 
likewise, does not constitute a competent medical opinion to 
support the claim.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  The Board would also emphasize that, even if 
true, such a statement still would not establish a nexus 
between a current dental/oral condition and the August 1969 
accident.  

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim.  As such, VA is under no duty to assist 
the veteran in the development of the facts pertinent to the 
claim, to include having the veteran undergo examination, or 
to otherwise develop the record.  See Epps, 126 F.3d at 1468; 
Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would render the claim well grounded.  See 
McKnight v. Brown, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
this regard, and as noted earlier in the instant opinion, the 
RO made every reasonable attempt to obtain copies of any VA 
or private treatment records as identified by the veteran.  
However, the RO's efforts to obtain contemporaneous private 
medical records have been unsuccessful, and the veteran's 
more recent statements indicate that no additional records 
exist which have not been obtained.  Accordingly, no further 
action is necessary. 

As a final point, the Board notes that, although the RO did 
not specifically deny the claim on appeal as not well 
grounded, where an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board also finds that the duty to inform the 
veteran of the evidence necessary to complete his application 
for service connection has been met.  See 38 U.S.C.A. 
§ 5103(a) (1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a fracture of the mandible, with 
temporomandibular joint disease, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



Error! Not a valid link.
- 6 -


- 1 -


